211 F.3d 1227 (11th Cir. 2000)
Bill PRYOR, Attorney General for the State of Alabama, State of Alabama,  Plaintiffs-Appellants,v.Janet RENO, Attorney General of the United States, United States of America, Defendants-Appellees.
No. 98-6261.
United States Court of Appeals,Eleventh Circuit.
May 11, 2000.

Appeal from the United States District Court for the Middle District of Alabama (No. CV-97-D-1396-N); Ira DeMent, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Circuit Judge, and GODBOLD and HILL, Senior Circuit Judges.

BY THE COURT:

1
The Supreme Court of the United States, having vacated and remanded this case for further consideration in the light of Reno v. Condon, 528 U.S. ----, 120 S.Ct. 666, 145 L.Ed.2d 587 (2000) it is therefore


2
ORDERED AND ADJUDGED,


3
that the judgment of the district court in the above-referenced case is hereby VACATED and the case is REMANDED to the United States District Court for the Middle District of Alabama for further consideration in light of Reno v. Condon, 528 U.S. ----, 120 S.Ct. 666 (2000).